Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 1 of 24 PagelD: 1

JOHN D. GULYAS, ESQ.

ATTORNEY ID # 023281999

JON-HENRY BARR, ESQ.

Attorney ID # 001561996

BARR & GULYAS, L.L.Cc.

21 Brant Avenue

Clark, New Jersey 07066

T(732) 340-0600/ F(732)-340-0610
ATTORNEYS FOR PLAINTIFF SHYEIM GORDON

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

SHYEIM GORDON,
Plaintiff,

Vv. CASE No.

CITY OF NEWARK, NEW JERSEY;

DRUG ENFORCEMENT

ADMINISTRATION; DEA OFFICER

EDWARD GARCIA;

STATE OF NEW JERSEY

and the DIVISION OF STATE POLICE

of the NEW JERSEY DEPARTMENT

OF LAW AND PUBLIC SAFETY;

DEA DOES No. 1 through 10

(names being gender

neutral and fictitious as the

true identities are unknown

presently) ;

NEWARK DOES No. 1 through 10

(names being gender

neutral and fictitious as the

true identities are unknown

presently) ;

STATE DOES No. I through 10

(names being gender

neutral and fictitious as the

true identities are unknown presently),

INDIVIDUALLY AND IN THEIR

RESPECTIVE OFFICIAL CAPACITY,
Defendants.

-¢Cv-2021

~--------------------------- COMPLAINT PURSUANT TO
42 U.S.C. §§ 1983, 1988;
BIVENS v. SIX UNKNOWN
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 2 of 24 PagelD: 2

AGENTS OF THE FEDERAL

BUREAU OF NARCOTICS;
DECLARATORY AND INJUNCTIVE
RELIEF PURSUANT TO

28 U.S.C. §§ 2201 and 2202;
SUPPLEMENTAL STATE LAW CLAIMS

The Plaintiff, SHYEIM GORDON, by and through his retained
attorneys, BARR & GULYAS, L.L.C., for his complaint against the
defendants herein, respectfully alleges:

INTRODUCTION
1. This is a civil complaint against the named defendants,

pursuant to 42 U.S.C. §§ 1983 and 1988 and Bivens v. Six

Unknown Named Agents, 403 U.S. 388, 91 S. Ct. 1999 (1971),

 

to redress the abridgment and violation of plaintiff's
Constitutional rights under the Fourth and Fourteenth
Amendments that occurred during and in relation to the
investigation, false arrest, false imprisonment and the
malicious criminal prosecution of Plaintiff in a certain
matter entitled UNITED STATES v. GORDON; ET AL., Docket no.
19-mj-06717 (JAA) (“criminal case”).

2. This action is brought to redress the defendants’ malicious
prosecution of and knowing, willful and deliberate
fabrication of evidence against and regarding Plaintiff in
violation of the Fourth and Fourteenth Amendments; the
unlawful search and seizure of Plaintiff, his home,

personal property, private papers, information,
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 3 of 24 PagelD: 3

communications, and belongings in violation of his Fourth
Amendment rights; the violation of Plaintiff’s Equal
Protection and Due Process rights; and the violation of
Plaintiff’s Fourteenth Amendment rights to not be arrested
and prosecuted except on probable cause

3. This action is also brought under the Federal Tort Claims
Act for the torts of malicious prosecution, invasion of
privacy, negligent and intentional infliction of emotional
distress, false arrest and false imprisonment and
negligence committed by federal employees and agents
against Plaintiff.

4, Plaintiff seeks inter alia and this Court has authority to
issue declaratory and injunctive relief under 28 U.S.C. §8§
2201 and 2202 against the named defendants, and under its
inherent equitable powers.

5. On or about October 22, 2019, Administrative Tort Claim
notices were submitted by plaintiff to the Federal Bureau
of Investigation, the New Jersey State Police and the City
of Newark. More than six months have passed since the
filing of these administrative claims without an answer
from or action taken by any such agency. Plaintiff has,
therefore, exhausted all administrative remedies under 28

U.S.C. § 2675(a).
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 4 of 24 PagelD: 4

SUBJECT MATTER JURISDICTION

 

6. This Court has subject matter jurisdiction in accordance

with and pursuant to 28 U.S.C. §§1331, 1346(b) and 1337.
VENUE

7. Plaintiff lays venue in the United States District Court,
District of New Jersey, pursuant to 28 U.S.C. § 1402(b) due
to the acts complained of having occurred in and/or each
defendant resided in and/or could be found in New Jersey.
In addition, venue is properly with this District under 28
U.S.C. § 1402(b) as the criminal prosecution of plaintiff
occurred in the District of New Jersey and the defendants’
acts that are the subject of this Complaint occurred in
this District.

8. This is an action for equitable relief and for redress for
the violation of rights guaranteed to the plaintiff by
state and federal laws, including: (a) damages for
deprivations by defendants acting under color of State law
of plaintiff's rights, privileges and immunities guaranteed
by the Fourth and Fourteenth Amendments to the United
States Constitution pursuant to 42 U.S.C. §§ 1983 and 1988
and Bivens; (b) damages for deprivations by defendants of

plaintiff’s rights, privileges and immunities guaranteed by
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 5 of 24 PagelD: 5

Article I Section 7 of the New Jersey State Constitution;
and (c) damages based upon common law claims in tort.
JURISDICTION AND VENUE

9. The jurisdiction of the Court is invoked pursuant to 28
U.S.C. §§ 1331 and 1343(a) (3). The Court also has
supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a)
over the state and local law claims alleged herein because
they are so related to the federal claims that they form
part of the same case or controversy.

10. Venue is proper in this district pursuant to 28 U.S.C. §
1391 because all of the material acts and injuries alleged
herein occurred within the District of New Jersey. Such
acts include practices and conduct violative of the Fourth
and Fourteenth Amendments to the United States
Constitution.

11. Venue is proper in this district pursuant to 28 U.S.C. §
1391 because, upon information and belief, defendants’
residence and/or principal place of business is in this
judicial district.

THE PARTIES

12. Plaintiff SHYEIM GORDON (“Gordon” or “plaintiff”) is an
unmarried African-American male citizen of the United
States, domiciled in the State of New Jersey and a resident

of the City of Newark and County of Essex.
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 6 of 24 PagelD: 6

13. At all times relevant herein, the plaintiff was an employee
of the Allied Security Company and employed as an unarmed
security guard.

14. Defendant CITY OF NEWARK (“Newark” or in the alternate
“municipal defendant”) is a municipal corporation duly
existing by reason of and pursuant to the laws of the State
of New Jersey and the entity which is ultimately
responsible for the conduct and actions of the members of
the Newark Police Department.

15. Defendant STATE OF NEW JERSEY (“State”) is a geographic and
political subdivision of the United States of America and
derives its powers from the United States and the New
Jersey Constitutions. The State of New Jersey controls the
law enforcement operations within the State by and
through the New Jersey State Police and is named herein
pursuant to the New Jersey Tort Claims Act, and the entity
ultimately responsible for the actions of the members of
the New Jersey State Police.

16. Defendant NEW JERSEY STATE POLICE DEPARTMENT (“Police”) is
named herein pursuant to the New Jersey Tort Claims Act as
an agency of the State of New Jersey.

17. Defendant DRUG ENFORCEMENT ADMINISTRATION (“DEA”) is an
agency of the United States and is named herein pursuant to

the federal Tort Claims Act.
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 7 of 24 PagelD: 7

18.

19.

20.

21.

Defendant Edward Garcia (“Garcia”), who is sued personally
and in his individual capacity, at all times relevant to
this complaint was a police officer employed by the DEA.
Defendant DEA DOES No. 1 through 10, (names being gender
neutral and fictitious as the true identities are unknown
presently), at all times relevant herein are duly appointed
and acting police officers, servants, employees and agents of
the DEA and are the unknown individuals that were acting
under color of law actually involved with the
unconstitutional conduct as is described herein. Each is sued
and judgment is sought individually and in their respective
official capacity.

Defendants NEWARK DOES No. 1 through 10, (names being gender
neutral and fictitious as the true identities are unknown
presently), are and were at all times relevant duly appointed
and acting police officers, servants, employees and agents of
Newark, and are the unknown individuals that were acting
under color of law actually involved with the
unconstitutional conduct as is described herein. Each is sued
and judgment is sought individually and in their respective
official capacity.

Defendants STATE DOES No. 1 through 10, (names being gender
neutral and fictitious as the true identities are unknown

presently), are and were at all times relevant duly appointed
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 8 of 24 PagelD: 8

22.

23.

and acting police officers, servants, employees and agents of
New Jersey and the New Jersey State Police, and are the
unknown individuals that were acting under color of law
actually involved with the unconstitutional conduct as is
described herein. Each is sued and judgment is sought
individually and in their respective official capacity.

At all times relevant herein, defendants DEA DOES No. 1
through 10 were acting under color of the laws, statutes,
ordinances, regulations, policies, practices, customs and/or
usages of the United States and the DEA in the course and
scope of their duties and functions as officers, agents,
servants, and employees of the DEA, were acting for, and on
behalf of, and with the power and authority vested in them by
the DEA, and were otherwise performing and engaging in
conduct incidental to the performance of their lawful
functions in the course of their duties. Each is sued and
judgment is sought individually and in their respective
official capacity.

At all times relevant herein, defendants Newark Does No. 1
through 10 and State Does No. 1 through 10 were acting under
color of the laws, statutes, ordinances, regulations,
policies, practices, customs and/or usages of the United
States and the State of New Jersey in the course and scope of

their duties and functions as officers, agents, servants, and
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 9 of 24 PagelD: 9

24.

25.

26.

27.

employees of Newark and the State of New Jersey, were acting
for, and on behalf of, and with the power and authority
vested in them by the State of New Jersey, and were otherwise
performing and engaging in conduct incidental to the
performance of their lawful functions in the course of their
duties. They are sued and judgment is sought individually
and in their respective official capacity.
The term “Doe defendants” or “Doe police” refers collectively
to defendant Garcia, DEA Does, Newark Does and the State
Does.
The term “defendants” refers collectively to defendant DEA,
Newark, State, Garcia and the Doe police.

FACTS COMMON TO ALL COUNTS
Prior to July 31, 2019, plaintiff was employed as an
unarmed security guard for the Allied Security Company
earning approximately $400 weekly.
On or about July 30, 2019 defendant Garcia filed federal
criminal complaint no. 19-mj-6717 (“complaint”) charging
and claiming that a SHYIEM GORDON, with some 11 other
individuals, had organized and were operating a drug
trafficking organization (“DTO”) in the City of Newark and
were involved in the purchasing, packaging and selling of

CDS in excess of one kilogram of heroin.
Case 2:21-cv-14300-MCA-MAH Document 1 Filed 07/29/21 Page 10 of 24 PagelD: 10

28.

29.

30.

31.

32.

The SHYIEM GORDON described and contained in the complaint
is not the plaintiff; they merely share the same name.
Plaintiff has never been a member of any DTO and at no time
has he possessed heroin or any other CDS for sale or
distribution.

Thereafter, the Doe defendants including Garcia filed for
and were granted an arrest warrant and search warrant for
the DTO member SHYIEM GORDON, but incorrectly and falsely
listed as the target the plaintiff and plaintiff's
residence located at 79 Mt. Pleasant Ave., Newark, N.J.
under the incorrect and mistaken belief that the plaintiff
was involved with and was a member of the DTO,
Notwithstanding eleven months of investigation including
physical surveillance, video surveillance, wiretaps and
controlled drug buys.

Said warrant applications made by the Doe defendants
knowingly and deliberately, or with a reckless disregard
for the truth, made false statements or omissions that
create a falsehood in applying for the warrant and that
such statements or omissions were material, or necessary,
to the finding of false probable cause as against the
plaintiff.

On July 31, 2019, at approximately 5:00 A.M., while

plaintiff was asleep in his bed at his home, the Doe

10
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 11 of 24 PagelD: 11

33.

34.

35.

36.

defendants broke into and forcibly entered plaintiff’s
residence in execution and service of the above noted
arrest and search warrants.

Upon being awoken from a dead sleep, plaintiff attempted to
fully cooperate with the police officers who surrounded his
bed in his room with their weapons drawn and pointed at the
plaintiff, but was unable to answer the police officers’
continuing questions being shouted at him to identify where
the drugs and guns were hidden and told the police officers
he did not know what they were talking about.

Despite plaintiff’s attempted cooperation with the Doe
police officers and his protests of being ignorant as to
the drugs and weapons they were asking about, the Doe
defendants used extraordinary and excessive force upon
plaintiff by slamming his body against furniture and
twisting and yanking his arm behind his back.

The Doe defendants threatened plaintiff that if he did not
immediately disclose the hiding location of the drugs and
weapons that they would see to it that he would be
convicted of federal drug offenses and be required to serve
a life sentence without the possibility of parole.

The force, intimidation, coercion and threats used by the

Doe defendants was so severe that plaintiff suffered

11
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 12 of 24 PagelD: 12

37.

38.

39.

40.

41.

42.

numerous physical and mental injuries including but not
limited to sprains and contusions and traumatic stress.

At no time during the arrest incident did plaintiff resist
or use force against any of the Doe police officers
present.

Following these acts of police brutality committed against
plaintiff, the Doe defendants, over the plaintiff’s
objection, did unlawfully search the plaintiff’s bedroom
and residence.

The search of the plaintiff’s bedroom and residences
yielded no CDS, no firearm or any other contraband.
Plaintiff was then handcuffed roughly by the Doe police and
transported to a federal jail facility and Plaintiff was
then photographed, subjected to a body cavity search and
then fingerprinted.

The force administered by the Doe police was unnecessarily
excessive and grossly disproportionate to whatever acts
the Plaintiff may have committed and deprived the
Plaintiff of his rights under the United States
Constitution and laws and the Constitution and laws of the
State of New Jersey.

Following these acts of police brutality committed against

plaintiff, the plaintiff was then released from custody on

12
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 13 of 24 PagelD: 13

bail upon posting of an unsecured $100,000 bond and had an
electronic monitoring bracelet installed on his ankle.

43. On or about August 09, 2019, on motion of the United States
Attorney, an order was filed dismissing all charges against
plaintiff and his bail was released.

44. There was no probable cause existing in support of any of
the defendants above actions and conduct, taken against the
plaintiff, as there was no fair probability that the
plaintiff committed the crime at issue.

45. Thereafter, upon plaintiff’s employer becoming aware of the
above arrest and that plaintiff was on bail plaintiff's
employment was terminated.

46. Thereafter, plaintiff has periodically filed for employment
in other positions with other companies, each of which has
been denied or rejected because the above arrest was
disclosed.

47. Plaintiff remains unemployed through the date of the filing
of this complaint.

48. As the direct and proximate result of the foregoing
plaintiff has suffered lost wages.

49. As the direct and proximate result of the foregoing
plaintiff has been suffered permanent physical and
psychiatric damages and injuries such as, but not limited

to Posttraumatic Stress Disorder, chronic syndrome and

13
Case 2:21-cv-14300-MCA-MAH Document 1 Filed 07/29/21 Page 14 of 24 PagelD: 14

50.

51.

52.

53.

Major Depression, single episode without psychotic
features.
As the direct and proximate result of the foregoing,
plaintiff’s false arrest and false imprisonment by the Doe
police have been entered into and appear on the Internet,
thereby exposing the plaintiff to damage to his reputation,
and caused him stress and suffering and essentially
nullified his employability.
The foregoing paragraphs are each re-alleged and reasserted
in each of the following Counts.

AS AND FOR A FIRST CAUSE OF ACTION

(LOST WAGE CLAIM)

As a direct and proximate result of the unlawful acts of
the defendants described herein, the plaintiff has incurred
economic damage including a loss of gainful employment and
damage to his reputation in an amount which exceeds the
jurisdictional monetary threshold of the Court, the
specific amount to be proven at trial, plus reasonable
attorneys’ fees, costs and disbursements.

The defendants acted willfully, maliciously and/or with
reckless disregard of the consequences of their actions.
Accordingly, plaintiff is entitled to an award of punitive

damages.

14
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 15 of 24 PagelD: 15

54.

55.

56.

AS AND FOR A SECOND CAUSE OF ACTION
(Fourth Amendment Violation-Excessive Force,
Illegal Search and Seizure)
The policies and conduct of the defendants violated
Plaintiff’s right to be free of unreasonable searches and
seizures in violation of the Fourth Amendment to the United
States Constitution in that the plaintiff was arrested and
detained and there was no factual or legal basis for his
arrest or detention.
As a direct and proximate result of the unlawful policies
and acts of the defendants described herein, the plaintiff
has incurred economic damage including a loss of gainful
employment and damage to his reputation and still suffers
both physical pain and suffering and psychiatric injury all
to plaintiff’s damage in an amount which exceeds the
jurisdictional monetary threshold of the Court, the
specific amount to be proven at trial, plus reasonable
attorneys’ fees, costs and disbursements.
The defendants acted willfully, maliciously and/or with
reckless disregard of the consequences of their actions.
Accordingly, plaintiff is entitled to an award of punitive

damages.

15
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 16 of 24 PagelD: 16

57.

58.

59.

AS AND FOR A THIRD CAUSE OF ACTION

(Fourteenth Amendment Violation-Malicious Prosecution)
The policies and conduct of the defendants constituted
malicious prosecution in violation of the Fourteenth
Amendment in that plaintiff was charged and prosecuted
absent the existence of probable cause and was carried out
without any basis in law or fact and without sufficient
factual information.

The defendants initiated a criminal proceeding against the
plaintiff which terminated in the plaintiff’s favor, and
the proceeding was initiated without probable cause and the
defendants acted maliciously or for a purpose other than
bringing the plaintiff to justice and the plaintiff was
seized and suffered a deprivation of liberty.

As a direct and proximate result of the unlawful policies
and acts of the defendants described herein, the plaintiff
has incurred economic damage including a loss of gainful
employment and damage to his reputation and still suffers
both physical pain and suffering and psychiatric injury all
to plaintiff’s damage in an amount which exceeds the

jurisdictional monetary threshold of the Court, the

16
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 17 of 24 PagelD: 17

60.

61.

62.

specific amount to be proven at trial, plus reasonable
attorneys’ fees, costs and disbursements.

The defendants acted willfully, maliciously and/or with
reckless disregard of the consequences of their actions.
Accordingly, plaintiff is entitled to an award of punitive

damages.

AS AND FOR A FOURTH CAUSE OF ACTION

(New Jersey State Constitutional Tort
For Excessive Force, False Arrest, False Imprisonment

Pursuant to N.J.S.A. 10:6-2(c))

The actions and conduct of the Doe defendants constituted a
violation of the plaintiff’s right to be free of excessive
force applied against him by the Doe defendants, and
unreasonable searches and seizures, contrary to Article I
Section 7 of the New Jersey State Constitution, in that the
plaintiff was arrested and detained and there was no
factual or legal basis for his arrest or detention.
As a direct and proximate result of the unlawful policies
and acts of the defendants described herein, the plaintiff
has incurred economic losses including a loss of gainful
employment, damage to his reputation and still suffers both
physical pain and suffering and psychiatric injury all to
plaintiff’s damage in an amount which exceeds the

jurisdictional monetary threshold of the Court, the

17
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 18 of 24 PagelD: 18

63.

64.

65.

66.

specific amount to be determined at trial, plus reasonable
attorneys’ fees, costs and disbursements.

The defendants acted willfully, maliciously and/or with
reckless disregard of the consequences of their actions.
Accordingly, plaintiff is entitled to an award of punitive

damages.

AS AND FOR A FIFTH CAUSE OF ACTION

(New Jersey State Constitutional Tort

For Malicious Prosecution Pursuant to N.J.S.A. 10:6-2(c))

The policies and conduct of the defendants constituted
malicious prosecution in violation of Article I Section 7
of the New Jersey State Constitution in that plaintiff was
charged and prosecuted absent the existence of probable
cause and was carried out in without any basis in law or
fact and without sufficient factual information.

The defendants initiated a criminal proceeding against the
plaintiff which terminated in the plaintiff’s favor, and
the proceeding was initiated without probable cause and the
defendants acted maliciously or for a purpose other than
bringing the plaintiff to justice and the plaintiff was
seized and suffered a deprivation of liberty.

As a direct and proximate result of the unlawful policies
and acts of the defendants described herein, the plaintiff

has incurred economic losses including a loss of gainful

18
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 19 of 24 PagelD: 19

67.

68.

69.

employment and still suffers both physical pain and
suffering and psychiatric injury all to plaintiff’s damage
in an amount which exceeds the jurisdictional monetary
threshold of the Court, the specific amount to be
determined at trial, plus reasonable attorneys’ fees, costs
and disbursements.

The defendants acted willfully, maliciously and/or with
reckless disregard of the consequences of their actions.
Accordingly, plaintiff is entitled to an award of punitive

damages.

AS AND FOR A SIXTH CAUSE OF ACTION
(Common Law Assault and Battery)

The above described conduct of the defendants was without
plaintiff’s consent and without legal authority and thereby
constituted common law assault and battery by the use of
force on and against the plaintiff.
As a direct and proximate result of the unlawful acts of
the defendants described herein, the plaintiff has incurred
economic damage including a loss of gainful employment and
damage to his reputation and still suffers both physical
pain and suffering and psychiatric injury all to
plaintiff’s damage in an amount which exceeds the

jurisdictional monetary threshold of the Court, the

19
Case 2:21-cv-14300-MCA-MAH Document 1 Filed 07/29/21 Page 20 of 24 PagelD: 20

70.

71.

72.

73.

specific amount to be proven at trial, plus reasonable
attorneys’ fees, costs and disbursements.

The defendants acted willfully, maliciously and/or with
reckless disregard of the consequences of their actions.
Accordingly, plaintiff is entitled to an award of punitive

damages.

AS AND FOR A SEVENTH CAUSE OF ACTION

(Intentional Infliction of Emotional Distress)
As a direct and proximate result of the intentional acts of
the defendants described herein, carried out illegally and
without probable cause and sufficient factual information,
plaintiff suffered economic damage including a loss of
gainful employment and was caused to become physical and
psychiatric illness and continues to suffer from severe and
disabling shock, distress, anguish, sorrow, depression and
loss of enjoyment of life.
The aforesaid physical and psychological injuries sustained
by plaintiff were caused wholly by reason of the
intentional, reckless and/or negligent acts of the
defendants as described herein.
The defendants acted maliciously and with specific intent
to oppress and harm plaintiff and/or with reckless

disregard of the consequences of his actions, and as a

20
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 21 of 24 PagelD: 21

74.

75.

76.

result plaintiff is entitled to damages in an amount which
exceeds the jurisdictional monetary threshold of the Court,

the specific amount to be proven at trial.

AS AND FOR AN EIGHTH CAUSE OF ACTION

(STATE LAW TORT CLAIM FOR FAILURE TO
PROPERLY TRAIN, CONTROL OR SUPERVISE)

At all times relevant herein, the State Does were serving
as the agents of the State of New Jersey, by and through
the New Jersey State Police, when they committed the
tortuous acts of false arrest, false imprisonment,
battery, assault and excessive force in effectuating
Plaintiff's arrest and/or failed to stop their follow

officers from using excessive force.

At all times relevant herein, the Newark Does were
serving as the agents of Newark by and through the Newark
Police Department, when they committed the tortuous acts
of false arrest, false imprisonment, battery, assault and
excessive force in effectuating Plaintiff’s arrest and/or
failed to stop their follow officers from using excessive

force.

At all times relevant herein, the DEA Does were serving
as the agents of the DEA by and through the United States,

when they committed the tortuous acts of false arrest,

21
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 22 of 24 PagelD: 22

77.

78.

79.

“

false imprisonment, battery, assault and excessive force
in effectuating Plaintiff's arrest and/or failed to stop
their follow officers from using excessive force.
Defendants Newark, the State of New Jersey and the DEA are
each liable under the theory of Respondeat Superior in
that each was deliberately indifferent to the careless,
negligent and or reckless acts of the individual Doe police
defendants who permitted or employed false arrest, false
imprisonment, battery, assault and excessive force in
effectuating Plaintiff’s arrest and/or failed to stop
their follow officers from using excessive force in that
each failed to adequately train, supervise, control,
discipline and train on a continuing basis the individual
Doe Defendants as to their duty to refrain from using
unlawful and unconstitutional means and methods in
effectuating.
As a direct and proximate result of Doe Defendants' acts,
the Plaintiff suffered serious bodily injury and
psychiatric injury and incurred pecuniary losses.

AS AND FOR A NINTH CAUSE OF ACTION

(Injunctive Relief)

The policies of the defendants are still in effect. They
deprive and/or chill federal constitutional rights, state

constitutional rights and state statutory rights of all

22
Case 2:21-cv-14300-MCA-MAH Document1 Filed 07/29/21 Page 23 of 24 PagelD: 23

similarly situated individuals. Accordingly, the policies
should be preliminarily and permanently enjoined.

80. In order to counter the unlawful policies described herein,
the named defendants must be trained and educated in order
to protect the constitutional, statutory and common law

rights of children.

JURY TRIAL DEMANDED
Plaintiff hereby demands trial by jury on all claims and
issues so triable and JON-HENRY BARR, ESQ. is designated as

trial counsel.

PRAYER FOR RELIEF

WHEREFORE, plaintiff SHYIEM GORDON respectfully requests
that this Court enter Judgment against the named defendants,
jointly and severally, :

Permanently enjoining defendants from enforcing their customs,
policies, patterns and practices as described herein that
violate constitutional rights;

Retaining jurisdiction over this action and ordering the
defendants to implement and enforce proper policies and
practices including appropriate training and supervision to
protect employees and individuals from infringement of their

constitutional rights;

23
Case 2:21-cv-14300-MCA-MAH Document 1 Filed 07/29/21 Page 24 of 24 PagelD: 24

Awarding the full amount of compensatory damages as plaintiff
may prove at trial;

Awarding the full amount of punitive damages as the jury
determines to be appropriate;

Awarding reasonable attorneys’ fees, costs and disbursements;
and

Granting such other and further relief as to the Court seems

just and proper.

Dated: July 29, 2021

BARR & GULYAS, L.L.C..
Attorneys for Plaintiff

/s/John D. Gulyas, Esq. (1181)

 

By:John D. Gulyas, Esq.
BARR & GULYAS, LLC

21 Brant Avenue

Clark, NJ 07066

(732) 340-0600
jgulyas@barrgulyas.com

24
